DETAILED ACTION
1.	The Application filed on April 11, 2022 is acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 

4.	Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 11,319,910 B2 [hereinafter ‘901 Patent].  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Taking claim 1 as an exemplary claim, the ‘910 patent contains the subject matter claimed in the instant application.  As per claim 1, both applications are claiming common subject matter, as follows:
A fuel injection interface device, comprising: 
a controller; 
a pair of input leads each having a first end that is configured to engage a pressure sensor and a second end that is communicatively linked to the controller; 
a pair of output leads each having a first end that is configured to engage directly with a display device and a second end that is communicatively linked to the controller; and 
an auxiliary lead having a first end that is configured to engage directly with the display device and a second end that is communicatively linked to a control line of a fuel injector; 
wherein the display device is configured to display a first signal received from the control line of the fuel injector through the auxiliary lead; 
wherein the display device is configured to display a second signal received from one of the pair of output leads, wherein the second signal is based on a reference signal received from the pressure sensor; 
wherein the display device is configured to receive a third signal from another one of the pair of output leads, wherein the third signal is based on a low reference signal received from the pressure sensor.
Claim 1 of ‘910 patent do not specifically state a pressure sensor outputting a digital signal as described in the claim 1 [line 4] of instant application but it would have been obvious to a person skill in the art to recognize that the two set of claims are similar because the pressure sensor of the ‘910 patent would have been well-known to provide a digital signal to a controller for accurately controlling the fuel injector.  As well-known nowadays technique, the sensors [e.g. pressure sensor] for outputting a digital signal which is a well-known technique.
As per dependent claims 3-7 and 10 of the instant application, they contain similar subject matter as claims 2, 3 and 5-8 of ‘910 patent.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
As per dependent claims 2, 8 and 9, they are depending on rejected claim 1, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per independent claims 11, they are also directed to the same subject matter recited in claim 1 above.  Claim 11 of ‘910 patent do not specifically state a main body and a display device is provided along the main body as described in the claim 11 [lines 2-3] of instant application but it would have been obvious to a person skill in the art to recognize that the two set of claims are similar because the housing or body would have been provided for fuel injector interface device of ‘910 patent in order to house the display device and controller would be well-known in the art.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nut and the compliant member integral, since it has been held that a one piece construction is merely an obvious electrical/mechanical engineering design choice.  See In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.
As per dependent claims 12-20, they are depending on rejected claims, they are rejected under the judicially created doctrine of obviousness-type double patenting.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited References in PTO-892 which teach the injection controlling system includes pressure sensor(s) for outputting the digital signal(s).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
September 13, 2022



/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 13, 2022